Order entered May 27, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01440-CR
                                      No. 05-15-01441-CR

                       KAFIR DESHAWN KABBARA, JR., Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F14-60312-V, F14-60313-V

                                           ORDER
       In cause no. 05-15-01440-CR, appellant was convicted of aggravated assault with a

deadly weapon. In cause no. 05-15-01441-CR, appellant was convicted of evading arrest or

detention in a motor vehicle. Although appellant filed one brief with both cause numbers, the

brief raises an issue regarding only the evading arrest or detention conviction. Appellate counsel

is retained and may not file an Anders brief, and counsel has not moved to withdraw on cause no.

05-15-01440-CR because the appeal is frivolous. See McCoy v. Court of Appeals of Wis., Dist.

1, 487 U.S. 429 (1988).

       Accordingly, we ORDER appellant to file, within THIRTY DAYS of the date of this

order, either an amended brief that raises issues on the merits as to both cases, or a motion to
withdraw as appellate counsel in cause no. 05-15-01440-CR that explains why counsel cannot

file a brief regarding the aggravated assault conviction.

       We DIRECT the Clerk to send copies of this order to Niles Illich and the Dallas County

District Attorney’s Office.

                                                      /s/   ADA BROWN
                                                            JUSTICE